EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Stephen Kelly on June 28, 2021. The application has been amended as follows:

1.    	(Currently Amended) A system of instruments for installing a fusion implant into a sacroiliac joint, the system of instruments comprising:
a working channel having an insertion end and a working end connected by a working channel, the working channel further comprising an alignment means; 
a joint locator having a penetration tip at an insertion end, a handle at a proximal end, and a first keying means for mating engagement with the alignment means; 
an abrading device having [[a]] an abrading head at a distal end and a slide hammer assembly at a proximal end, the abrading device further comprising a second keying means for mating engagement with the alignment means; and 
an implant inserter having an insertion end with a pair of tines for releasably receiving a sacroiliac joint fusion implant, the implant inserter further comprising a third keying means for mating engagement with the alignment means.

a working channel having an insertion end and a working end connected by a channel, the working channel further comprising an alignment means; 
a joint locator having a penetration tip, a handle, and a first keying means for mating engagement with the alignment means;
an abrading device having [[a]] an abrading head at a distal end and a slide hammer assembly at a proximal end, the abrading device further comprising a second keying means for mating engagement with the alignment means, and the slide hammer assembly comprising:
a collar on the abrading device, the collar having internal threads and external threads;
a slide hammer shaft having a threaded end for mating with the internal threads of the collar on the abrading device, and having a slide stop end;
a hammer sleeve having a hollow, cylindrical bore comprising an internal diaphragm and a threaded connector configured for mating with the external threads of the collar, the diaphragm having a diaphragm opening sized to permit sliding passage of the slide hammer shaft and block passage of the slide stop end; and 
sacroiliac joint fusion implant, the implant inserter further comprising a third keying means for mating engagement with the alignment means.

The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, at least a system of instruments for installing a fusion implant into a sacroiliac joint comprising at least a working channel, joint locator, abrading device, implant inserter, and associated alignment and keying means, as claimed. Schifano et al. (US 2014/0277460) discloses a system for sacroiliac joints including a working channel e.g. 290, joint locator e.g. 112, abrading device e.g. 132, but fails to disclose at least keying means of the joint locator for mating engagement with alignment means of the working channel and the abrading device having a slide hammer assembly at a proximal end thereof. There is no obvious reason to modify Schifano to satisfy each of Applicants' pertinent limitations without an application of impermissible hindsight reasoning. Curran (US 2006/0178673) discloses a slide hammer orthopedic device e.g. Fig. 3 but fails to disclose at least keying means of the joint locator for mating engagement with alignment means of the working channel and the abrading device having a slide hammer assembly at a proximal end thereof. There is no obvious reason to modify Curran to each of Applicants' pertinent limitations without an application of impermissible hindsight reasoning. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775